United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.S., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
PERSONNEL SUPPORT CENTER,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1530
Issued: November 7, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On July 5, 2017 appellant filed a timely appeal from a June 20, 2017 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of the case.2
ISSUE
The issue is whether OWCP properly suspended appellant’s compensation benefits
effective June 25, 2017 for failure to complete an EN1032 form as requested.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence after OWCP rendered its June 20, 2017 decision.
The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final decision.
Therefore, this additional evidence cannot be considered by the Board. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
OWCP accepted that in November 1992 appellant, a 41-year-old sewing machine
operator, suffered left carpal tunnel syndrome as a result of factors of her federal employment.
She received wage-loss compensation payments beginning December 3, 1992 and she was
placed on the periodic rolls on August 7, 1996.
Once on the periodic compensation rolls OWCP regularly sends recipients of
compensation a letter (Form CA-1032) requesting completion of an enclosed form (Form
EN1032) with regard to employment activity, if any, within the past 15 months.3 By Form CA1032 dated April 19, 2017, it informed appellant that federal regulations required her to make an
affidavit relative to any earnings or employment during the previous year and that an EN1032
form was enclosed for that purpose. OWCP notified appellant that she had to fully answer all
questions on the form and return the statement within 30 days or her benefits would be
suspended pursuant to 20 C.F.R. § 10.528. The letter was mailed to her address of record. No
response was received.
By decision dated June 20, 2017, OWCP suspended appellant’s compensation benefits
effective June 25, 2017 for failing to complete the EN1032 form as requested. It noted that, if
she completed and returned an enclosed copy of the form, her compensation benefits would be
restored retroactively to the date they were suspended.
LEGAL PRECEDENT
FECA authorizes the Secretary of Labor to require a partially disabled employee to report
his or her earnings from employment or self-employment, by affidavit or otherwise, in the
manner and at the times the Secretary specifies.4
Under section 10.528 of OWCP’s implementing regulations, an employee in receipt of
compensation benefits must complete an affidavit as to any work or activity indicating an ability
to work which the employee has performed for the prior 15 months.5 If an employee who is
required to file such a report fails to do so within 30 days of the date of the request, his or her
right to compensation for wage loss is suspended until OWCP receives the requested report. At
that time, OWCP will reinstate compensation retroactive to the date of suspension if the
employee remains entitled to compensation.6

3

The EN1032 form also requests information with respect to dependents, receipt of other federal benefits, thirdparty settlements, and fraud offenses.
4

5 U.S.C. § 8106(b).

5

20 C.F.R. § 10.528. See also P.M., Docket No. 16-0382 (issued May 19, 2016); A.H., Docket No. 15-241
(issued April 3, 2015).
6

Id.; see also 20 C.F.R. § 10.525.

2

ANALYSIS
The Board finds that OWCP properly suspended appellant’s compensation benefits,
effective June 25, 2017, for failure to complete the EN1032 form as requested.
On April 19, 2017 OWCP provided appellant with the EN1032 form. It notified her that
federal regulations required her to complete the form and answer all questions concerning her
employment or earnings. OWCP properly notified appellant that, if she did not completely
answer all questions and return the statement within 30 days, her benefits would be suspended.
The record reflects that OWCP’s letter was properly sent to her address of record.7 Under the
mailbox rule, a document mailed in the ordinary course of the sender’s business practices to the
addressee’s last known address is presumed to be received by the addressee.
Appellant failed to timely submit the EN1032 form within 30 days.8 She was receiving
wage-loss compensation and she was required to complete the EN1032 form. The failure to file
an EN1032 form within 30 days results in the suspension of compensation. Thus, the Board
finds that OWCP properly suspended appellant’s compensation benefits effective June 25, 2017
pursuant to 20 C.F.R. § 10.528.9
On appeal appellant submitted additional evidence. The Board’s jurisdiction is limited to
reviewing the evidence that was before OWCP at the time of its final decision.10 Therefore, this
additional evidence cannot be considered by the Board. As noted, appellant’s benefits may be
retroactively reinstated once she submits the EN1032 form to OWCP.
CONCLUSION
The Board finds that OWCP properly suspended appellant’s compensation benefits
effective June 25, 2017 for failure to complete an EN1032 form as requested.

7

See Kenneth E. Harris, 54 ECAB 502, 505 (2003); J.J., Docket No. 13-1067 (issued September 20, 2013).

8

See I.S., Docket No. 15-0800 (issued July 7, 2015) (where the employee stated that she had not completed the
forms in a timely manner because she had health issues and had been hospitalized for a short period on two
occasions, the Board found that she had failed to timely submit the EN1032 form within 30 days and that suspension
was proper. However, appellant was advised that compensation benefits would be reinstated retroactive to the date
of suspension once she properly submitted the requested information to OWCP).
9

See P.M., supra note 5; M.W., Docket No. 15-0507 (issued June 18, 2015).

10

See supra note 2.

3

ORDER
IT IS HEREBY ORDERED THAT the June 20, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 7, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

